tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date dec taxpayer_identification_number tax period december 20xx person to contact employee identification_number employee telephone number phone fax dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the tax period s above your determination_letter dated in october 19xx is revoked our adverse determination as to your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be operated under the lodge_system or for the exclusive benefit of the members so operating and have established system for the payment to its members or the dependents of life sick accident or other_benefits you have failed to produce documents or otherwise establish that you are operated for these exempt purposes further you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and the regulations thereunder organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia washington d c constitution ave n w processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect you taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours mary a epps acting director eo examinations enclosure publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division 25th st rm6025 mail stop ogden ut date date taxpayer mdentification number form 990-n tax_year s ended december 20xx person to contact id number contact numbers phone number manager's name id number manager's contact number response due_date april25 20xx certified mail- return receipt requested why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form6018 consent to proposed action - sec_7428 and return it to the contact person atthe address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 dear after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don’t hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how toappealan irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you internal_revenue_service office_of_the_taxpayer_advocate contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn'ta substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition ina urted states court they can however see that a tax matter that hasn’t been resolved through normal channels gets prompt and proper handling you may call toll free and ask tor taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information_letter catalog number 34809f if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo acting director exempt_organizations examinations enclosures report of examination form_6018 publication publication letter catalog number 34809f schedule number or exhibit explanations of items form 886-a rev date year period ended name of taxpayer tax identification_number december 20xx issue should a c exempt_organization be revoked due to failure to respond and failure to produce records facts the organization has not provided the requested information for the examination of the form_990 for the tax_year ending december 20xx the organization received their approval for tax exemption in december 19xx exhibita below provides a list of the internal_revenue_service correspondence or phone contact made to the organization requesting that it provide information pertaining to your form_990 for the years ending december 20xx december 20xx and december 20xx date sent or called 5-9-xx certified mail y n n receipt signed date or phone response no response phone call compliance check tried to call summarv of exhibit a contact type siiaemcaes letter correspondence sent phone contact sent letter compliance check for tax_year 20xx to 886-a rev letter form - 6-14-xx not good numbers could not find a good number letter follow up to 6-14-xx y left messages to return call returned one of these calls he had the phone number for a long time and was not associated with the organization signed ps3811 6-23-xx signed by no other response department of the treasury - internal_revenue_service page -1- form 886-a rev date schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended december 20xx letter letter eoca start examination to 4-3-xx n no response letter 7-30-xx letter no response response left message and told him of coming letter signed ps3811 8-10-xx signed by phone call no other 12-14-xx satan y letter follow up etter to 12-14-xx y signed ps3811 xx signed by 1-4-xx response no other to return call left message phone call phone call phone call and told him of coming letter left message call received message from called back and left message asked for clarification of what we wanted left message telling response ina week will start revocation left message no response will revocate the exemption of the organization for no response phone phone call 2af-rx to return 2-8-xx 1-6-xx if no call i ‘ revenue service correspondence for information pertaining to the form_990 for the tax periods ending december 20xx december 20xx and december 20xx has failed to respond to the internal fo tm 886-a rev departm ent of the treasury ‘internal revenue service page -2- form 886-a rev date schedule number or exhibit explanations ofitems name oftaxpayer tax identification_number year period ended ’ december 20xx law c sec_501 are organized fraternal beneficiary societies orders or associations -- c a operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and c b providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents reg c -1 in order to be exempt under sec_501 a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like in order to be exempt it is also necessary that the society have an established system for the payment to its members or their dependents of life sick accident or other_benefits sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under rc sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe 886-a rev form department of the treasury - internal_revenue_service page -3- ie siopaecrg fate so rev date explanations of items name of taxpayer tax identification_number year period ended j december pox xk sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status organization's position several attempts to contact the organization have been made by either letters or phone calls the organization has not responded to any attempts by either mail or phone government's position in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax several attempts have been made to contact the organization starting in may of 20xx the organization has never responded to any phone call or information request document three of the letters were sent by certified mail and the certification was signed and returned several phone calls and voice messages have not resulted in any information being provided using the rationale that was developed in revrul_59_95 the organization's failure to provide requested information should result in the termination of exempt status form 886--a rev department of the treasury - internal_revenue_service page -4- ' form 886-a rev date schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended december 20xx conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has failed to establish that it continues to qualify for tax exempt status accordingly the organization's exempt status is revoked effective january 20xx form s u s_corporation income_tax return should be filed for the tax periods ending on or after december 20xx form a rev department of the treasury - internal_revenue_service page -5-
